Citation Nr: 1202675	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  08-27 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active military service from September 1998 to September 2001 and from December 2003 through March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand of the Veteran's claims is necessary for additional development to comply with VA's duty to assist.  Specifically, the Board finds that VA examinations, which have not been provided, should be conducted and that additional documentary evidence should be obtained.  

A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Lumbar Spine Disorder

The Veteran has submitted statements indicating that his back pain is due to an injury sustained to his low back while lifting heavy equipment while wearing his standard gear when he was on active duty in Kuwait and Iraq (which the Board notes was during the time he was mobilized as a member of the Army National Guard of Kentucky from December 2003 through March 2005).  He has stated that his job was retrieving tanks that were loaded and tied down and that this responsibility required working with heavy chains and equipment on a daily basis.  He admits that he never sought medical attention while in service for his back pain.  

In support of his contention that his low back pain started during active duty, the Veteran submitted three buddy statements.  The first statement is from his squad leader, SSG C.B., who states that she was with the Veteran in Kuwait and Iraq and that she watched him work as he pulled large chains from a box, from the ground and from the bodies of tanks that were loaded on their trailers.  She also stated that the vehicles they operated constantly demanded physical force (e.g., tires always being changed) and that one's strength was always being put to the test.  She stated that she noticed after days and months went by that the Veteran's back condition worsened but that he did not go get treatment.

The second statement provided by SSG J.D. describes the types of strenuous activities that the Veteran was required to perform during his deployment in Iraq.  He stated that the Veteran had to walk many times in soft sand while carrying heavy weighted equipment on his body such as body armor and that many times they would be required to lift heavy objects like ammunition cans and weaponry.  He stated that they would be required to climb in and out of, and sometimes jump out of, their trucks while wearing their protective equipment, which weighed in the range of 50 to 70 pounds.  In addition, he stated that the roads they drove on were very poor in quality and would cause them to bounce up and down several feet while wearing kevlars and flak vests, which put a lot of strain on their necks and backs.  

The third statement provided by SSG J.F. indicates that he rode with the Veteran in a truck together for more than half a year.  He stated that they were required to chain down and haul heavy equipment, which eventually led to back problems and constant soreness due to heavy lifting of chains and shackles and having to be in awkward positions to do so.  

A treatment note from February 2001 (during the Veteran's first period of active duty) indicates that he was treated for a lumbar strain after experiencing low back pain while doing sit ups. The Board also notes that a job related medical surveillance record indicates that the Veteran's military occupation specialty (MOS) of Petroleum Supply Specialist exposed him to heavy lifting, although no back problems were noted at that time.  Furthermore, no chronic lumbar spine disorder was noted at the time of the Veteran's separation examination  in July 2001.

Service treatment records do not show any treatment during the Veteran's second period of active duty from December 2003 through March 2005 for complaints of low back pain, nor did he report any problems with his low back on any post-deployment evaluations and examinations conducted in September 2005, February 2006 and March 2006.  

Post service treatment records are silent for complaints of low back pain until February 2007.  Private medical records from February 2007 show that the Veteran reported a work-related injury to his low back in October 2006 that resolved without treatment with a work-related reinjury in February 2007.  A magnetic resonance imaging (MRI) study conducted in March 2007 demonstrated minimal osteoarthritis, degenerative disc disease of the L5-S1; mild foraminal narrowing of the L5-S1 on the left; annular bulging of the L4-L5 disc; and minimal central herniation of the L5-S1 disc.

The Veteran was initially seen at a VA medical facility in April 2007 for his low back pain.  He reported that the original injury to his back was in November 2006 when bending over at work at the Post Office, which improved without treatment.  He did, however, note that he thought that the original injury must have happened while at war.  He reported that his back pain recurred in February 2007 and that he has been treated since.  The assessment was low back pain, and he was referred to the Pain Clinic for consultation.  He underwent an Anesthesia Pain consultation in May 2007 at which time he reported a history of low back pain that began in November 2006 when, as a postal employee, he was lifting a bundle of mail and felt severe pain in his back down the left leg.  He stated that the pain recurred again in February 2007 and that he was sent for physical therapy, which did not help.  He related that Workers' Compensation was to send him to neurosurgery for evaluation but that this never happened.  After examination, the assessment was lumbar radiculopathy, degenerative disc disease/facet disease, and lumbago.  A follow-up MRI conducted in March 2008 demonstrated that the Veteran had a large central to left paracentral L5-S1 disc herniation but that the remaining levels of the lumbar spine were noted to be normal.  

The Board finds that, despite the evidence of a post-service work-related injury to the lumbar spine, the competent and presumably credible reports of the Veteran having low back pain in service cannot be disregarded.  Given the evidence of multiple disorders involving the lumbar spine (i.e., osteoarthritis and degenerative disc disease/herniated disc) as well as the evidence of an onset of low back pain in service, it is not possible for the Board to determine the etiology of each distinct lumbar spine disorder without a medical opinion.  Consequently, the Board finds that a VA examination is necessary in order to obtain medical opinions as to the etiology of the Veteran's various lumbar spine disorders.  In other words, the examiner should be asked to opine whether each lumbar spine disorder found on examination is related to the Veteran's duties while on active military service, especially while in Kuwait and Iraq as described by him and in his buddies' statements, or are the result of the work-related injuries that were incurred in October 2006 and February 2007.

In addition, and prior to obtaining this examination, however, the Board finds that further development of documentary evidence is necessary.  The evidence of record clearly indicates that the Veteran had filed a Workers' Compensation claim relating to the work-related injuries that he sustained to his low back in October 2006 and February 2007.  The Board finds that any records relating to that claim may be relevant to the adjudication of his claim before VA.  Consequently, on remand, efforts should be made to obtain those records from the appropriate agency.

Sleep Apnea

The Veteran maintains that he has sleep apnea that is the result of his active duty service in Kuwait and Iraq.  The Veteran relates that the dry weather over there was "horrible" to breath and that he did not have any problems sleeping until after he spent a tour in Kuwait and Iraq. 

Active duty service treatment records are silent for complaints of symptoms relating to sleep apnea or a diagnosis thereof.  The Veteran's first reports of snoring and apnea are seen in a June 2005 VA treatment note (post active duty but while he was still in the Army National Guard).  In addition, during an October 2005 psychiatric consultation, the Veteran reported that he snores, and his wife reported that his snoring is really loud and that he stops breathing at times.  Further, because he was not sleeping well at night, he was sleepy during the day.  

At a March 2006 National Guard retention examination, the Veteran reported having sleep apnea, and the examiner noted "probable OSA" under Summary of Defects and Diagnoses and recommended that the Veteran undergo a sleep study.  It is noted that the Veteran was medically retired from the Kentucky Army National Guard in September 2008 in part due to his obstructive sleep apnea requiring the use of a CPAP machine.  

The next pertinent treatment note is dated in December 2006 when the Veteran was seen in the Neurology Sleep Disorder Clinic for follow-up.  The fact that this session was described as a "follow-up" is an indication that there may be prior treatment notes that are not of record.  Thus, on remand, any VA treatment records relating to treatment for sleep apnea between June 2005 and December 2006 should be associated with the Veteran's claims file.  

Further, the December 2006 treatment note indicates that the Veteran's main complaints were snoring, witnessed apneas, daytime sleepiness, and frequent awakening since returning from Iraq in 2005.  An outside sleep study done in April 2006 showed Epworth of 13, sleep efficiency of 85.8 percent, respiratory disturbance index of 6.9, and movement of 1.6.  Physical examination demonstrated nasal passages that were patent and narrow but without drainage, a low lying soft palate, long uvula, size 1 tonsils, a tongue that was within normal limits, and edematous turbinates.  The assessment was obstructive sleep apnea, and the Veteran was provided with an autopap machine with nasal mask.  He was also assessed to have allergies, tobacco abuse, and caffeine induced sleep disorder.  Subsequent treatment records show continued use of the autopap with good effect.

In support of his claim, the Veteran submitted a buddy statement from SSG J.F. in which he states that the Veteran struggled to sleep while in Kuwait and Iraq because of breathing problems due to the hot dry environment they were living in.  SSG J.F. also noted that the Veteran would snore throughout the night and wake up very frequently, and sometimes would continue a mission on one or two hours of sleep without complaining to anyone.

Given the competent and credible lay reports of the Veteran and his buddy, SSG J.F., of onset in or shortly after service, as well as a diagnosis of sleep apnea within months after the Veteran's return from deployment to Kuwait and Iraq, the Board finds, despite the lack of any complaints of or treatment for sleep apnea in service, that a VA examination is warranted to obtain a medical opinion as to the etiology of the Veteran's sleep apnea.

Finally, the Veteran is advised that it is incumbent upon him to submit to a VA examination if he is applying for VA compensation benefits.  Dusek v. Derwinski, 2 Vet. App. 519 (1992).  If he fails to report for a scheduled examination, without good cause, his claim will be decided based on the evidence of record, which may be insufficient to render a favorable decision.  38 C.F.R. § 3.655(a) & (b).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure from the appropriate agency a copy of any decision that may have been rendered with regard to the Workers' Compensation claims filed by the Veteran pertaining to work-related injuries to his low back in October 2006 and February 2007.  In addition, medical records used in support of any such determinations should be obtained.  All such available documents should be associated with the claims folder.  

2.  Also, obtain records of sleep apnea treatment that the Veteran may have received at the VA Medical Center in Lexington, Kentucky from June 2005 to December 2006.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.  All such available records should be associated with the claims folder.  

3.  Thereafter, schedule the Veteran for the following VA examinations.  The claims file must be provided to each examiner for review in conjunction with the examination, and such review should be noted in the examination report.

Spine Examination - After reviewing the file and conducting any necessary testing, the examiner should diagnose all current disorders that the Veteran has involving his lumbar spine.  For each such disorder found, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current lumbar spine disorder is related to any disease or injury incurred during service.  In answering this question, the examiner should consider the Veteran's statements, as well as the buddy statements he submitted, that indicate the type of work he performed while serving in Kuwait and Iraq during his period of active duty from December 2003 through March 2005 and that the onset of his low back pain was during this period of active duty.  The examiner must also take into consideration the evidence of intercurrent work-related injuries that were incurred in October 2006 and February 2007 in determining the etiology of each identified current lumbar spine disorder.

Sleep Apnea Examination - After reviewing the file and conducting any necessary testing, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's sleep apnea is related to any disease or injury incurred during service.  In answering this question, the examiner should consider the Veteran's statements, as well as the buddy statement he submitted, that indicate the conditions he was under while serving in Kuwait and Iraq during his period of active duty from December 2003 through March 2005 and that the onset of his snoring and difficulties sleeping were during this period of active duty.  

The examiners should provide detailed reports of their findings and complete rationales for all opinions provided with a discussion of the relevant facts.

4.  Thereafter, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


